Citation Nr: 0824712	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  04-37 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability to include as secondary to a service-connected 
disability.

2.  Entitlement to service connection for a left shoulder 
disability to include as secondary to a service-connected 
disability.

3.  Entitlement to service connection for hepatitis C to 
include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to November 
1983.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (RO).  In pertinent part, in an August 
2006 decision, the Board remanded the issues of service 
connection for a left shoulder disability, hepatitis C, and a 
cervical spine disability.  


FINDINGS OF FACT

1.  In a February 2003 rating decision, the RO denied service 
connection for a cervical spine disability; the veteran was 
advised of his procedural and appellate rights.

2.  In November 2003, a notice of disagreement (NOD) was 
received as to the denial of service connection for a 
cervical spine disability; a statement of the case (SOC) was 
issued in December 2003; no substantive appeal was received.  

3.  In an April 2008 letter, the veteran was notified that a 
substantive appeal had not been received as to the denial of 
service connection for a cervical spine disability; the 
veteran did not respond.  

4.  A left shoulder disability was not manifest during 
service, arthritis was not manifest within one year of 
separation, current left shoulder disability diagnosed as 
osteoarthritis of the left shoulder is not attributable to 
service, and a left shoulder disability is not related to a 
service-connected disability.  

5.  Hepatitis C is not attributable to service or related to 
a service-connected disability.  


CONCLUSIONS OF LAW

1.  A timely substantive appeal as to the denial of a 
cervical spine disability on direct and secondary bases was 
not filed, and the Board lacks jurisdiction to consider this 
issue.  38 U.S.C.A. §§ 7105(a), 7105(b), 7105 (d) (West 2002 
& Supp. 2008); 38 C.F.R. §§ 20.200, 20.202, 20.300, and 
20.302(b) (2007).

2.  A left shoulder disability was not incurred in or 
aggravated by service, arthritis may not be presumed to have 
been incurred or aggravated therein, and a left shoulder 
disability is not proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007); 38 C.F.R. § 3.310(a) 
(2006).  

3.  Hepatitis C was not incurred or aggravated in active 
service and hepatitis C is not proximately due to, the result 
of, or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1101, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304 (2007); 38 C.F.R. § 3.310(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in December 2002 fully satisfied the duty to 
notify provisions.  Thereafter, another VCAA notice was sent 
in September 2006.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  ).  In particular, the VCAA 
notification: (1) informed the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) informed the claimant about the information 
and evidence that VA will seek to provide; and (3) informed 
the claimant about the information and evidence that the 
claimant is expected to provide.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that an SOC or supplemental 
statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Mayfield III).  As 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination in July 2007.  38 C.F.R. § 3.159(c)(4).  The 
records satisfy 38 C.F.R. § 3.326.

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).


Cervical Spine Disability

In a February 2003 rating decision, the RO denied service 
connection for a cervical spine disability.  In a March 2003 
letter, the veteran was advised of his procedural and 
appellate rights (including in a VA Form 4107).  In November 
2003, a notice of disagreement was received as to the denial 
of service connection for a cervical spine disability and a 
statement of the case was issued in December 2003.  
Thereafter, no substantive appeal was received.  

An appeal consists of a timely filed NOD and, after an SOC 
has been issued, a timely and properly completed VA Form 9 or 
correspondence containing the necessary information (the 
substantive appeal).  38 C.F.R. § 20.202.  

When a substantive appeal is not filed within 60 days of the 
SOC or within one year of the notice of the denial (whichever 
is later), a decision becomes final.  38 U.S.C.A. § 7105(d); 
38 C.F.R. § 20.302(b).

In an April 2008 letter, the veteran was notified that a 
substantive appeal had not been received as to the denial of 
service connection for a cervical spine disability.  The 
veteran was informed of the pertinent laws and regulations 
regarding substantive appeals and was told that if he did not 
reply, his claim might be dismissed.  The veteran did not 
respond.  

Absent a timely substantive appeal, an appeal was not 
perfected as to the denial of the claim for a cervical spine 
disability and the Board is without jurisdiction to 
adjudicate the claim and it is dismissed.


Competency and Credibility

With regard to lay evidence, the Board must initially 
evaluate if the evidence is competent.  If so, credibility 
must be assessed.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issues do not involve simple diagnoses.  See Jandreau.  
The claimant is not competent to provide more than simple 
medical observations.  He is not competent to provide a 
complex medical opinion regarding the etiology of the claimed 
disability.  See Barr.  Thus, the veteran's lay assertions 
are not competent or sufficient.  Further, as noted below, 
allegations of the veteran are not credible.


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, arthritis will be presumed to have been incurred 
in or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claim for 
secondary service connection generally requires competent 
evidence of a causal relationship between the service-
connected disability and the nonservice-connected disease or 
injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  
There must be medical evidence of a current disability; 
evidence of a service-connected disability; and medical 
evidence of a nexus between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Court's decision in Allen, which, as noted 
above, addressed the subject of the granting of service 
connection for the aggravation of a nonservice-connected 
condition by a service-connected condition.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  The existing provision at 
38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under the 
revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected.  However, VA will 
not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation 
or by the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. Part 4) and determine the extent 
of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the 
natural progress of the disease, from the current level. 

See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310(b) (2007)).

Although it was expected that the intended effect of the 
amendment was to conform VA regulations to the Allen 
decision, the regulatory amendment effectively resulted in a 
change in the law.  While the overall intention of the 
amendment to 38 C.F.R. § 3.310(b) was to implement the Allen 
decision, the Board finds that the amended 38 C.F.R. 
§ 3.310(b) clearly institutes additional evidentiary 
requirements that must be satisfied before aggravation may be 
conceded and service connection granted.  In addressing the 
imposition of this new evidentiary requirement, the 
regulatory comments cite to 38 U.S.C. § 501 as the supporting 
authority, and not Allen.  See 71 Fed. Reg. 52,744-45 (Sept. 
7, 2006).

A review of the regulatory comments make clear that, 
ultimately, it is the veteran's responsibility to support his 
or her claim by providing evidence of the baseline level of 
severity, and that it is not enough merely that an examiner 
concludes that there is "aggravation."  See 71 Fed. Reg. 
52,745 (Sept. 7, 2006).  

In sum, 38 C.F.R. § 3.310(b) appears to place substantive 
evidentiary restrictions on a veteran before aggravation may 
be conceded, and these restrictions appear to have no basis 
in the Allen decision itself.  

However, in this case, the veteran's claim was filed prior to 
the effective date of the revised regulation (October 10, 
2006).  As such, the Board finds that the prior version of 
the regulation is more advantageous to the veteran and should 
be applied.  When a regulation changes and the former version 
is more favorable, VA can apply the earlier version of the 
regulation for the period prior to, and after, the effective 
date of the change.  See generally, Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003.  


Background

The service treatment records reveal that the veteran injured 
his right knee prior to service in 1978 and underwent surgery 
for that injury.  He reinjured the right knee during service 
in a parachute jump.  The veteran did not undergo any knee 
surgery during service.  The veteran was examined prior to 
separation in May 1983.  Physical examination of the upper 
extremities, musculoskeletal system, and endocrine system 
were normal.  All blood and urine testing was negative.  
There were no tattoos identified on the examination.  No left 
shoulder or liver disease or injury was shown in service.  

In a November 1983 rating decision, service connection for a 
right knee disability was granted.  

Post-service, in March and August 1987, the veteran underwent 
arthroscopic surgery of his knees.  The surgical reports do 
not reflect that the veteran received any blood transfusions 
in conjunction with those surgeries.  

In June 1989, the veteran was afforded a VA examination.  The 
veteran did not report any left shoulder or liver complaints 
nor were any disabilities of the left shoulder or liver 
diagnosed.  

In January 1994, the veteran was afforded a VA examination.  
The veteran did not report any left shoulder or liver 
complaints nor were any disabilities of the left shoulder or 
liver diagnosed.  

In November 2002, the veteran reported that he injured his 
left shoulder in a fall when his service-connected knee gave 
out.  In addition, he asserted that he had hepatitis C as the 
result of 1987 knee surgery.

Thereafter, the veteran underwent further right knee surgery 
in November 2002 when he received a right knee replacement.  
The records do not reflect that he was given a blood 
transfusion at that time, either.  

In April 2003, the veteran was examined by R.L.S., M.D.  The 
veteran reported to that physician that he developed 
hepatitis in 1987 after he received blood transfusions when 
he had his knee surgery.  However, as noted, there is no 
record of any blood transfusion.  The physician did not 
provide an actual medical opinion in that regard; rather, he 
recorded the veteran's history as the veteran had presented 
it.  A report by an examiner which records the veteran's 
history as provided by him is not verification of that 
history; rather, they are the same as the veteran's own 
statements.  See LeShore v. Brown, 8 Vet. App. 406 (1995); 
see also Reonal v. Brown, 5 Vet. App. 458 (1993).  Thus, this 
was only a recordation of the history the veteran stated and 
nothing further.  

The physician did, however, provide a medical opinion 
regarding the veteran's left shoulder etiology.  He indicated 
that the veteran had osteoarthritis of the left shoulder, but 
opined that it did not seem to be medically probable that his 
symptoms and complaints were either produced or contributed 
to in any significant degree by his knee, lower extremity, or 
low back problems.  

May 2003 VA x-rays showed that the veteran had mild to 
moderate degenerative arthritis of the left acromioclavicular 
(AC) joint.  The examiner indicated  that the left shoulder 
pain was due to impingement syndrome.  

In September 2003, the veteran again indicated that he did 
not have hepatitis C prior to his 1987 knee reconstruction 
when he received blood transfusions.  He reported that he had 
not had blood transfusions since that time.  

September 2003 VA records reflect that the veteran was being 
referred for a hepatitis panel.  The hepatitis C panel was 
reactive.  The veteran was diagnosed as having hepatitis C 
and it was noted that he had received blood transfusions in 
1987.  Again, this information was recorded as presented by 
the veteran and no actually based on a review of the record.  
It was also noted that the veteran had shoulder pain which 
was likely secondary to arthritis from trauma.  However, more 
specific information regarding the nature of the trauma was 
not provided.  There was no objective indication that any 
shoulder disorder resulted from a fall due to knee 
instability.  

In November 2003, the veteran reported that he had injured 
his left shoulder during service.  However, the veteran later 
reported that when his knee gave out several years ago, he 
landed with an outstretched left arm, struck a car, and had 
shoulder pain.  

In February 2004, the veteran again reported that he had 
undergone blood transfusions in 1987.  He also related that 
he had left shoulder pain.  

In August 2006, the Board remanded this case for, in 
pertinent part, the veteran to have the opportunity to 
identify all healthcare providers from whom he has received 
blood transfusions since service.  In addition, the Board 
determined that the veteran should be examined and that the 
examiner should identify if any current left shoulder 
disability is etiologically related to service or to the 
veteran's service-connected right knee disability.  In 
addition, the examiner was requested to identify any risk 
factors for hepatitis C and to state whether it is as likely 
as not that hepatitis C was incurred due to operations on the 
veteran's service-connected right knee or is otherwise 
related to the veteran's military service.

In February 2007, the veteran was sent a letter requesting 
the information regarding blood transfusions.  The veteran 
did not reply to that letter.  If a claimant wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  See Dusek v. Derwinski, 2 Vet. App. 
522 (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).

In July 2007, the veteran was afforded a VA examination.  The 
claims file was reviewed.  

With regard to the left shoulder, the veteran reported that 
during the late 1990's, he fell with his let arm abducted and 
struck the side of his car.  The veteran related that he did 
not seek treatment and only used a sling.  Physical 
examination and x-rays resulted in a current diagnosis of 
left shoulder osteoarthritis.  The examiner indicated that 
while there was no reason to disbelieve the statements of the 
veteran claiming the left shoulder injury, there was no 
evidence in the record to demonstrate that any events 
described by the veteran such as falling with the left arm 
abducted lead to the current degenerative arthritis of the AC 
joint which was generally a "wear and tear" condition.  To 
find a nexus between right knee service-connected disability 
and left shoulder disorder was nearly impossible without 
other evidence being presented.  As such, the examiner opined 
that it was less likely than not that the left shoulder was 
in any way related to the right knee disability.  

With regard to hepatitis C the examiner noted that the 
veteran had undergone knee surgery in 1987 and 2002, but 
there was no record of any blood transfusions.  There was no 
history of blood transfusions, tattoos, or intravenous drug 
use.  The examiner noted that the testing of donated blood 
for hepatitis C began in 1990.  Prior to that time, there was 
no way to state that a person may or may not have contracted 
hepatitis C from a transfusion; however, as noted, there was 
no record of any blood transfusions to the veteran.  While it 
was possible that the veteran contracted hepatitis C during 
one of his many surgical procedures, there was no way of 
knowing whether the veteran contracted hepatitis C prior to 
joining the military, during the military, or after discharge 
from the military.  There was also no way of knowing if the 
veteran's preservice surgical procedure resulted in the 
veteran's contracting hepatitis C.  The examiner indicated 
that hepatitis C can exist for any years before manifesting 
itself in any liver disease.  It can be contracted though 
sexual contact, sharing razors, sharing toothbrushes, and 
during surgical procedures.  In conclusion, the examiner 
stated that the examiner would have to resort to mere 
speculation in order to make a determination regarding the 
precise causation or date of the veteran's acquiring 
hepatitis C.  


Left Shoulder

The service treatment records revealed that the veteran's 
left shoulder was normal was he separated from service.  
There was no inservice disease or injury of the left 
shoulder.  Arthritis was not manifest or diagnosed within the 
one year presumptive period.  The June 1984 and January 1989 
post-service VA examinations were negative for left shoulder 
disability.  

The record shows that the veteran currently has 
osteoarthritis of the left shoulder.  The veteran claims that 
his left shoulder was injured when his right knee gave out 
and he fell.  However, there are no records documenting that 
event.  There is no medical documentation of any treatment 
for a left shoulder injury following a fall.  However, the 
claims file is replete with medical records reflecting other 
medical treatment.  As such, the Board finds that the 
veteran's rendition of what allegedly occurred is not 
credible.  The veteran sought treatment on numerous occasions 
over the years for a myriad of medical problems, but never 
mentioned the left shoulder until 2002, which purportedly is 
several years after the alleged injury occurred.  Further, a 
VA examiner examined the veteran in order to determine if 
there was any relationship between current left shoulder 
disability and the veteran's right knee disability.  The 
examiner was unable to conclude that it was likely that there 
was any such etiological connection.  The Board attaches 
significant probative value to this opinion, as it is well 
reasoned, detailed, consistent with other evidence of record, 
and included review of the claims file.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.).

In sum, the competent evidence does not establish that left 
shoulder disability or disease began in service or within one 
year of separation.  There is no record of any fall in which 
the left shoulder was injured.  Since the record reflects 
many medical treatment reports with no mention of the left 
shoulder, the veteran's statements in that regard are not 
supported by the record.  The VA examiner indicated that the 
current left shoulder injury was generally a "wear and 
tear" condition and could not provide a competent opinion 
that there was any etiological connection to service or to 
service-connected disability.  

Accordingly, service connection is not warranted on a direct 
or secondary basis.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


Hepatitis C

In general, for service connection to be granted for 
hepatitis C, the evidence must show that a veteran's 
hepatitis C infection, risk factor(s), or symptoms were 
incurred in or aggravated by service.  The evidence must 
further show by competent medical evidence that there is a 
relationship between the claimed in-service injury and the 
veteran's hepatitis C.  Risk factors for hepatitis C include 
intravenous (IV) drug use, blood transfusions before 1992, 
hemodialysis, intranasal cocaine, high-risk sexual activity, 
accidental exposure while a health care worker, and various 
kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  See Veterans Benefits 
Administration (VBA) letter 211B (98-110) November 30, 1998.

A VA "Fast Letter" issued in June 2004 (Fast Letter 04-13, 
June 29, 2004) identified "key points" that included the 
fact that hepatitis C is spread primarily by contact with 
blood and blood products, with the highest prevalence of 
hepatitis C infection among those with repeated, direct 
percutaneous (through the skin) exposure to blood (i.e., IV 
drug users, recipients of blood transfusions before screening 
of the blood supply began in 1992, and hemophiliacs treated 
with clotting factor before 1987).  Another "key point" was 
the fact that hepatitis C can potentially be transmitted with 
the reuse of needles for tattoos, body piercing, and 
acupuncture.  The fast letter indicates, in its Conclusion 
section, that the large majority of hepatitis C infections 
can be accounted for by known modes of transmission, 
primarily transfusion of blood products before 1992, and 
injection drug use.  It also noted that transmission of 
hepatitis C virus with air gun injections was "biologically 
plausible," notwithstanding the lack of any scientific 
evidence documenting such. 

The service treatment records revealed that the veteran's 
liver was normal was he separated from service.  There was no 
inservice disease or injury of the liver.  The June 1984 and 
January 1989 post-service VA examinations were negative for 
any liver disability.  Moreover, the veteran does not claim 
that he contracted hepatitis C due to any inservice event or 
incident.

The record shows that the veteran currently has hepatitis C.  
The veteran claims that he has hepatitis C due to knee 
surgery he underwent post-service in 1987 for his service-
connected right knee disability.  Specifically, he asserts 
that he had a blood transfusion which was contaminated.  
However, there is no record of any blood transfusion in the 
medical records.  The Board finds those records to be more 
persuasive than the veteran's statements.  Thus, the Board 
finds that the veteran is not credible on that point.  The VA 
examiner (on the most recent July 2007 examination) also 
indicated that there was no blood transfusion during the 
surgical procedures.  This examiner was unable to conclude 
that there was any etiological connection between hepatitis C 
and any post-service surgical procedure.  

In sum, the competent evidence does not establish that 
hepatitis began in service or within one year of separation.  
The service medical records showed no liver injury or 
disease.  There is no record of any blood transfusion during 
any post-service surgical procedure.  The veteran failed to 
respond to VA's letter requesting information regarding the 
alleged blood transfusions.  The veteran has not identified 
other risk factors nor are they apparent in the record.  

In sum, the VA medical professional did not connect hepatitis 
C to service or to service-connected disability on any basis.  
The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  See Cohen.  

Accordingly, service connection is not warranted on a direct 
or secondary basis.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.




ORDER

Service connection for a cervical spine disability to include 
as secondary to a service-connected disability is dismissed.  

Service connection for a left shoulder disability to include 
as secondary to a service-connected disability is denied.

Service connection for hepatitis C to include as secondary to 
a service-connected disability is denied.


______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


